PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/691,662
Filing Date: 30 Aug 2017
Appellant(s): CHUNG et al.



__________________
Benjamin Y. Han, Reg. No. 60,700
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 29, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated April 27, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
 	Claims 1, 2, 8, 9, 11-13, 19, 20, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication Number 2015/0154512, Wenger, et al., hereinafter Wenger in view of United States Patent Application Publication Number 2008/0319808, Wofford, et al., hereinafter Wofford.



(2) Response to Argument

A.	Appellant argues that the cited references fail to disclose, teach, or suggest numerous features of the independent claims, for example, remove at least one real-time pricing record from the plurality of real-time pricing records based at least in part on the at least one organizational policy parameter to generate a plurality of policy compliant pricing records from the plurality of real-time pricing records; 
determine a budget benchmark based on the plurality of policy compliant pricing records; and  
provide, for presentation on the mobile client device, an updated graphical representation of the budget benchmark indicating the cumulative total expenses relative to the budget benchmark.

	In response, the Examiner respectfully disagrees.  With regard to Appellant’s argument that Wenger in view of Wofford does not teach remove at least one real-time pricing record from the plurality of real-time pricing records based at least in part on the at least one organizational policy parameter to generate a plurality of policy compliant pricing records from the plurality of real-time pricing records, Examiner respectfully disagrees.  Wofford teaches remove at least one real-time pricing record from the plurality of real-time pricing records based at least in part on the at least one organizational policy parameter to generate a plurality of policy compliant pricing records from the plurality of real-time pricing records. (page 2, para. 14, allow the aggregated Travel Agency, GDS and Credit Card information to be filtered through information to be filtered through client driven specification and configuration parameters that provides maximum data granularity”  The “filtered through client driven specification and configuration parameters that provides maximum data granularity” taught by Wofford is functionally equivalent to Appellant’s “remove at least one real-time pricing record from the plurality of real-time pricing records based at least in part on the at least one organizational policy parameter to generate a plurality of policy compliant pricing records from the plurality of real-time pricing records”.  Paragraph 20 of Appellant’s specification, explicitly states, “filters can be automatically applied to the query data to eliminate options that are out of policy (e.g., eliminating first class airfare, eliminating five-star hotels, etc.).  
	With regard to Appellant’s argument that Wenger in view of Wofford does not teach determine a budget benchmark based on the plurality of policy compliant pricing records, Examiner respectfully disagrees.  Wofford teaches determine a budget benchmark based on the plurality of policy compliant pricing records, (page 2, para. 23, The system is designed to take data feeds from numerous disparate sources (e.g., multiple travel agency booking offices worldwide, online booking sources a corporation has contracted with, corporate card data sources worldwide, and feeds from other the system provides an automated travel budgeting tool.  Paragraph 0025 of Appellant’s specification discloses the real-time expense tracking can be performed relative to a budget, such as the benchmark/forecast information that can be constructed and determined according to certain aspects of the present invention. For example, the mobile application can include a graphical user interface (GUI) that can graphically represent both the budget and the real-time tracking of the expenses being incurred in connection with a trip or an event.  Further, as evidence by Appellant’s specification and what Appellant is claiming it is not found to be patentably indistinct from what Wofford is teaching. 
 	With regard to Appellant’s argument that Wenger in view of Wofford does not teach provide, for presentation on the mobile client device, an updated graphical representation of the budget benchmark indicating the cumulative total expenses relative to the budget benchmark, Examiner respectfully disagrees.  Wofford teaches provide for presentation on the mobile client device, a graphical representation of the budget benchmark associated with the event via a user interface on the client device, (page 11, para. 241, reporting in real time enables the travel management team to contact the traveler on the road in real time to request justification either via voice or via e-mail enabled handheld devices. It is anticipated that the simple knowledge of this level of visibility on the part of the travelers will drive travel policy compliance. No travel management department has ever before had the transparency and visibility into the process of the actually dynamically happening travel previously.)  Wofford teaches “handheld devices” at paragraph 0241 which allow travel team management to view employee travel data in real-time, see also paragraph 0240 of Wofford.  Also, see s evidence above by both Appellant’s specification and what Appellant is claiming, it is not found to be patentably indistinct from what Wofford is teaching. 

B.	Appellant argues that the cited references fail to disclose, teach, or suggest determining a budget benchmark based on the plurality of policy compliant pricing records.

	In response, the Examiner respectfully disagrees.  With regard to Appellant’s argument that Wenger in view of Wofford does not teach determining a budget benchmark based on the plurality of policy compliant pricing records, Examiner respectfully disagrees.  Wofford teaches determine a budget benchmark based on the plurality of policy compliant pricing records, (page 2, para. 23, The system is designed to take data feeds from numerous disparate sources (e.g., multiple travel agency enterprise to achieve complete travel management driving compliance and the real-time complete visibility and control of non-compliance by giving the management team responsible for travel approvals complete detail regarding both travel policy exceptions that happen during the booking process, as well as flagging travel policy exceptions that that occur while travelers are en route all in real time, as bookings and en route travel is taking place. Appellant’s specification at paragraph 0020 states, “filters can be automatically applied to the query data to eliminate options that are out of policy (e.g., eliminating first class airfare,
eliminating five-star hotels, etc.). This benchmark/forecast pricing data can be then used to determine a budget (which can be approved by a manager or the organization) in connection with trip specified by the user.”  As evidence above by both Appellant’s specification and what Appellant is claiming, it is not found to be patentably indistinct from what Wofford is teaching. 

C.	This argument was addressed above in A and will be reiterated below.  
 	Appellant argues that the cited references fail to disclose, teach, or suggest 
providing, for presentation on the mobile client device, an updated graphical representation of the budget benchmark indicating the cumulative total expenses relative to the budget benchmark.

	In response, the Examiner respectfully disagrees.  With regard to Appellant’s argument that Wenger in view of Wofford does not teach providing, for presentation on s evidence above by both Appellant’s specification and what Appellant is claiming, it is not found to be patentably indistinct from what Wofford is teaching. 

D.	Appellant argues that Claims 2, 9, 11-13, 20, and 24-26 each ultimately depends from one of claims 1, 8, and 19 and are therefore believed patentable for at least the same reasons as discussed above respect to claims 1, 8, and 19. Claims 2, 9, 11-13, 20, and 24-26 also add additional features that further distinguish them from the cited references.
	In response, the Examiner respectfully disagrees.  For the reasons discussed above, Claims 2, 9, 11-13, 20, and 24-26 which each ultimately depends from one of claims 1, 8, and 19 and are therefore unpatentable for at least the same reasons as discussed above respect to claims 1, 8, and 19
	

	


Respectfully submitted,
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3626         
                                                                                                                                                                                               Conferees:

/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626A                                                                                                                                                                                                        Acting Supervisory Patent Examiner, Art Unit 3626B

/Vincent Millin/
Appeal Practice Specialist



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.